PER CURIAM.
Aljamar Grant, the Defendant in a criminal case, petitions for a writ of habeas corpus to quash a bench warrant for his arrest. Based upon the State's commendable confession of error, we grant the petition and quash the bench warrant immediately, notwithstanding the filing of any post-opinion motions. Cruz v. State, 822 So.2d 595, 596 (Fla. 3d DCA 2002) ("[W]e conclude that the defendant was not given a sufficiently clear notice that her personal appearance would be required in court, notwithstanding that she had executed a written waiver of appearance.").
Where no bench warrant has been issued, but the trial court refused to undertake the ministerial act of accepting the defendant's waiver of presence, the proper remedy is a writ of mandamus, but here, where the bench warrant has already issued, the proper remedy is a writ of habeas corpus. Id. at 596 & n.2 (citations omitted).
Petition granted.